*524
ORDER

PER CURIAM.
Defendant, Jeffrey Bell, appeals from his conviction, after a jury trial for possession of a controlled substance. He was sentenced as a prior and persistent offender to imprisonment for twenty years. Defendant also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion regarding defendant’s direct appeal. The judgment of conviction is affirmed. Rule 30.25(b).
The judgment of the trial court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment of the trial court is affirmed. Rule 84.16(b).